
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.33.1


THE COCA-COLA COMPANY BENEFITS PLAN
FOR MEMBERS OF THE BOARD OF DIRECTORS

Effective December 31, 2002

--------------------------------------------------------------------------------


ARTICLE I
PURPOSE OF PLAN


        Effective December 31, 2002, The Coca-Cola Company adopted The Coca-Cola
Company Benefits Plan for Members of the Board of Directors (the "Plan"). The
purpose of the Plan is to provide certain individuals certain welfare benefits
described in this Plan, in the Summary Plan Description (as amended, renamed,
and/or replaced) for active employees, any summaries of material modification
("SMMs") issued with respect thereto (the SPD and any subsequent
SMMs collectively shall be referred to herein as the "SPD"), and in any other
applicable certificates of insurance coverage.

        The SPD is attached hereto as Appendix B and is hereby incorporated by
reference with those portions describing employee welfare benefits constituting
a part of this Plan, except as set forth in a separate written plan document.
The employee welfare benefits that are part of this Plan are identified in
Appendix A of this Plan. Different versions of the SPD may apply to different
classifications of individuals. In such case, the version(s) of the SPD
applicable to such classification(s) of Eligible Individuals shall control.


ARTICLE II
DEFINITIONS


        Except as otherwise provided in the SPD, the following terms shall have
the following meanings:

        "Benefits" means the various welfare benefits made available to Eligible
Individuals and their Dependents hereunder, as set forth in Appendix A. The
component Benefits are described in more detail in the SPD. The manner by which
such Benefits are provided, e.g., insured, self-funded, etc., and the
entity(ies) responsible for Benefit administration are set forth in the SPD and
any applicable certificates of insurance coverage.

        "Board" means the Company's Board of Directors.

        "Committee" shall mean the Benefits Committee appointed by the Senior
Vice President, Human Resources to administer the Plan as provided in
Article VII. This term is interchangeable with "Plan Administrator."

        "Company" means The Coca-Cola Company.

        "Covered Dependent" means each of the Dependents whom a Participant has
elected to cover under the Plan as his or her Dependent.

        "Covered Person(s)" means a Participant and/or his Covered Dependents,
whichever is applicable.

        "Dependent" means those eligible Dependents described in the plan
documents for the component Benefits or in the SPD. The definition of eligible
Dependent may vary for purposes of the component Benefits, and the definition
contained in each Benefit description shall control.

        "Effective Date" means the effective date of this Plan document,
December 31, 2002.

        "Eligible Individual" means an active or former member of the Board who
is not an employee of the Company. As may be indicated in the SPD or Appendix A,
different Eligible Individuals (e.g., active members or former members) may be
eligible for different Benefit options.

        "Enrollment Period" means the enrollment period designated by the Plan
Administrator each Plan Year (as set forth in the annual enrollment materials)
during which Participants make their Benefit elections for the succeeding Plan
Year.

1

--------------------------------------------------------------------------------


        "Participant" means an Eligible Individual who is deemed to have
completed the election procedures set forth in the SPD.

        "Plan Year" means the 12-month period beginning January 1 and ending on
the subsequent December 31, or if shorter, such portion of a calendar year
beginning with the date an individual becomes a Participant under this Plan and
ending on December 31, or if earlier, the date when a Participant's coverage
would otherwise end.


ARTICLE III
ELIGIBILITY AND PARTICIPATION


        Except as otherwise provided in the SPD, the following provisions shall
govern eligibility and participation:

        3.01    Individual's Commencement of Participation.    Each Eligible
Individual and Dependent shall be eligible to participate in the Plan under the
terms and conditions specified in the SPD. Each Eligible Individual who is
deemed to have completed the enrollment and election procedures described in the
SPD may become a Participant on the date specified therein.

        3.02    Covered Dependent's Commencement of Participation.    Except as
otherwise provided in the SPD, coverage with respect to a Covered Dependent will
begin on the same date that coverage begins for the Participant who elects such
Dependent coverage.

        3.03    Cessation of Participation.    A Participant will cease to be a
Covered Person, and all Benefit coverage with respect to the Participant and his
or her Covered Dependents will end, as of the earliest of:

(a)the date of the Plan's termination;

(b)the date on which the Covered Person's coverage is canceled by reason of his
or her failure to make timely payment of his share of the cost of Benefit
coverage, if applicable;

(c)the date on which the Participant ceases to be an Eligible Individual;

(d)with respect to coverage of a Covered Dependent, the date on which the
Dependent loses eligibility because he or she no longer qualifies as a Dependent
under the Plan.


ARTICLE IV
ELECTION PROCEDURES


        Except as otherwise provided in the SPD, the following provisions shall
govern Plan elections:

        4.01    Election Procedures.    

(a)Eligible Individuals shall be provided with sufficient information by which
each Eligible Individual may elect Benefits for the upcoming Plan Year.
Enrollment in the Plan for the Plan Year may be accomplished by either
completion of designated written enrollment and election forms or utilization of
a voice response unit or other comparable electronic communications device, or
other reasonable procedure as the Plan Administrator shall designate. If
enrollment is accomplished by means of a voice response unit, the Participant
shall receive written confirmation of his or her Benefit election. The
Participant's enrollment and Benefit election shall be effective as of the first
day of the upcoming Plan Year and must be completed on or before such date as
the Plan Administrator shall specify.

(b)Unless otherwise provided in the SPD, if an individual becomes an Eligible
Individual between annual Enrollment Periods, the Eligible Individual may enroll
in the Plan as specified in the SPD.

2

--------------------------------------------------------------------------------

(c)Each Benefit election shall remain effective throughout the Plan Year unless
revoked or suspended in accordance with Section 4.02 of this Plan.

(d)Any Eligible Individual who fails to make a timely election after his or her
initial Plan Year shall be deemed to have elected to continue the same Benefits
and coverages then in effect for such Eligible Individual.

        4.02    Revocation and Modification of Elections.    

(a)The Plan Administrator may establish procedures by which a Participant may
modify Benefit elections prior to the end of a Plan Year.

(b)Any modification of an election under this Section shall be accompanied by
the Participant's execution of a revised election form or other method
established by the Plan Administrator and shall be effective at such time as the
Plan Administrator shall prescribe.


ARTICLE V
BENEFITS AND CLAIMS


        Except as otherwise provided in the SPD, the following provisions shall
govern Plan Benefits:

        5.01    Benefits Available.    The Benefits which a Participant may
elect shall be subject to any additional limitations or restrictions set forth
in the coverage documents for each such Benefit as described in the SPD.

        5.02    Provision of Benefits.    The Company shall provide the Benefits
the Participant has elected under the Plan, in accordance with the terms of such
Benefits as described in the SPD, in any other applicable program, contract or
document, and in accordance with any conditions or restrictions imposed by an
insurance company providing any Benefit.

        5.03    Insurance Contracts.    Some or all of the Benefits provided
under the Plan may, at the discretion of the Company, be provided by the
purchase of insurance contracts, as described in the SPD. Any dividends,
retroactive rebates, or other refunds or credits which may become payable under
any insurance or health care service contracts or benefit programs shall be the
property of and retained by the Company. To the extent there is any conflict
between the terms of this Plan or the SPD and the insurance documents, the
insurance documents shall govern.

        5.04    Benefit Costs.    The Company shall, from time to time, evaluate
the funding method for the Plan. The amount of Participant contributions, if
any, and the method for payment of Participant contributions will be determined
by the Company and disclosed to Participants in annual enrollment information.

        5.05    Claims.    Except as otherwise provided in the SPD:

(a)Claims payments with respect to Benefits under this Plan shall be made only
with respect to claims or expenses incurred on and after the date an individual
first becomes a Covered Person hereunder, and before the date participation
ceases under Section 3.3. A claim or expense with respect to a Benefit shall be
deemed to be incurred when the Covered Person is provided with the service which
gives rise to the expense, not when the Covered Person is billed or charged for
the service.

(b)All claims for benefits under the Plan shall be made, processed and paid in
accordance with the terms and conditions of the SPD and applicable program,
insurance contract or other document that sets forth the terms of such Benefit.
With respect to any self-funded Benefits provided under this Plan, a Covered
Person's failure to cash a Benefit check within twelve months of issuance of
such payment shall result in a forfeiture of such payment to the Plan.

3

--------------------------------------------------------------------------------

(c)A Covered Person or other claimant shall be entitled to reimbursement or
payment only if he (or his estate) applies for such reimbursement or payment on
or before the date which is twelve months following the date the claim with
respect to such Benefit was incurred.

(d)Any suit for Benefits must be brought within twelve months after the date the
Plan Administrator (or his designee) has made a final denial (or deemed denial)
of the claim. Notwithstanding any other provision herein, any suit for Benefits
must be brought within two years after the date the claim for Benefits first
arose.

        5.06    Claims Procedure and Appeal of Benefit Denials.    The process
by which a claim for benefits shall be handled by the Plan Administrator and the
process by which a Participant may appeal the denial of a claim for benefits are
set forth in the SPD and incorporated herein by reference. As set forth in the
SPD, insurance carriers (and other entities) may serve as the claims fiduciary
with regard to certain Benefits.

        5.07    Coordination of Benefits with Other Plans.    As set forth in
the SPD, in the event that a Covered Person is entitled to any benefits from
another plan or policy, Benefits under this Plan may be reduced to an amount,
which together with all other amounts paid under any other plan or policy, will
not exceed the Benefits that would in fact be eligible for reimbursement under
this Plan.

        If a Covered Person is eligible for Medicare, Medicare will be primary
to the extent permitted under applicable law—for example if a Covered Person
receives Plan Benefits other than by virtue of current employment status.

        5.08    Reimbursement Agreement, Subrogation.    

(a)As described in the SPD, if a Covered Person receives or becomes eligible to
receive any dental, medical, vision and/or disability Benefit or other Benefit
("Reimbursable Benefit") arising from an accident, injury or illness for which
the Covered Person has, may have, or has asserted any claim or rights to
recovery against a third party or parties, then any payments by this Plan with
respect to such Reimbursable Benefit shall be made on the condition that this
Plan will be reimbursed by the Covered Person, to the extent of any amount or
amounts received or receivable from or with respect to the third party or
parties, whether by way of suit, judgment, settlement, compromise or otherwise
and without regard to how the amount received from the third party or parties is
characterized.

(b)The "make whole doctrine" arising under federal common law and under state
law does not apply to the Plan's reimbursement or subrogation rights. The Plan
retains its reimbursement and subrogation rights described herein regardless of
whether the Covered Person's receipt of payment from other sources fully
reimburses the Covered Person or whether the Covered Person has been "made
whole," (i.e., the Plan has the right of first reimbursement, even if the
Covered Person is not fully compensated for his injury). The Plan's right of
recovery applies to the full amount the Covered Person receives (unreduced by
attorney's fees and other expenses). The Plan does not share the Covered
Person's cost of recovery.

(c)To the extent set forth in the SPD, the Covered Person may be obligated to
sign a reimbursement agreement, as prescribed by the Plan Administrator, before
any Reimbursable Benefits are paid from this Plan. If Reimbursable Benefits are
to be paid with respect to an Covered Dependent who is a minor, the Plan
Administrator may require the Participant to execute a reimbursement agreement
on the minor's behalf. All Covered Persons shall be obligated to cooperate with
this Plan in its efforts to enforce its reimbursement rights and to refrain from
any actions that interfere with those rights. The Plan shall have the right to
take all appropriate actions necessary to enforce its reimbursement rights in
the event that a Covered Person refuses to sign a reimbursement agreement,
refuses to reimburse this Plan in accordance with the Plan's reimbursement
rights, or takes any other action inconsistent with

4

--------------------------------------------------------------------------------

the Plan's reimbursement rights. In such situations, the Plan's options shall
include, without limitation, the right in appropriate cases to deny Benefits to
an individual who refuses to sign a reimbursement agreement, to institute legal
actions to recover sums wrongfully withheld or to obtain other relief, and/or to
offset wrongfully withheld sums against future Benefit payments otherwise owed
the Covered Person.

(d)The Plan shall be subrogated to all claims, demands, actions and rights of
recovery of the Covered Person against a third party or parties to the extent of
any and all payments made by the Plan with respect to Reimbursable Benefits, and
the reimbursement agreement shall so provide.


ARTICLE VI
AMENDMENT AND TERMINATION OF PLAN


        6.01    Amendment of Plan.    The Committee reserves the right to amend
the provisions of the Plan to any extent and in any manner it desires by
execution of a written document describing the intended amendment(s). The
Committee may amend the SPD(s) attached hereto at any time by preparation and
publication of a revised SPD (or SMM).

        6.02    Termination of Plan.    The Company shall have no obligation
whatsoever to maintain the Plan or any Benefit under the Plan for any given
length of time. The Company reserves the right to terminate the Plan or any
Benefit option under the Plan at any time. Upon termination or discontinuance of
the Plan, all elections with respect to the Plan shall terminate, and payments
with respect to Benefits shall be made only with respect to claims incurred on
or prior to the date of the Plan's termination.


ARTICLE VII
COMMITTEE


        7.01    Committee.    The Committee shall be responsible for the general
administration of the Plan. In the absence of the appointment of a Committee,
the functions and powers of the Committee shall reside with the Company. The
Committee shall establish regulations for the day to day administration of the
Plan. The Committee and its designated agents shall have the exclusive right and
discretion to interpret the terms and conditions of the Plan and to decide all
matters arising with respect to the Plan's administration and operation
(including factual issues). Any interpretations or decisions so made shall be
conclusive and binding on all persons, subject to the claims procedures set
forth in each respective coverage document. The Committee or its designee may
pay the expenses of administering the Plan or may reimburse the Company or other
person performing administrative services with respect to the Plan if the
Company or such other person directly pays such expenses at the request of the
Committee.

        7.02    Authority to Appoint Advisors and Agents.    The Committee may
appoint and employ such persons as it may deem advisable and as it may require
in carrying out the provisions of the Plan. To the extent permitted by law, the
members of the Committee shall be fully protected by any action taken in
reliance upon advice given by such persons and in reliance on tables,
valuations, certificates, determinations, opinions and reports which are
furnished by any accountant, counsel, claims administrator or other expert who
is employed or engaged by the Committee.

        7.03    Compensation and Expenses of Committee.    The members of the
Committee shall receive no compensation for its duties hereunder, but the
Committee shall be reimbursed for all reasonable and necessary expenses incurred
in the performance of its duties, including counsel fees and expenses. Such
expenses of the Committee, including the compensation of administrators,
actuaries, counsel, agents or others that the Committee may employ, shall be
paid out of the general assets of the Company.

5

--------------------------------------------------------------------------------


        7.04    Records.    The Committee shall keep or cause to be kept books
and records with respect to the operations and administration of this Plan.

        7.05    Indemnification of Committee.    The Company agrees to indemnify
and to defend to the fullest extent permitted by law any employee serving as a
member of the Committee or as its delegate against all liabilities, damages,
costs and expenses, including attorneys' fees and amounts paid in settlement of
any claims approved by the Company, occasioned by any act or failure to act in
connection with the Plan, unless such act or omission arises out of such
employee's gross negligence, willful neglect or willful misconduct.

        7.06    Fiduciary Responsibility Insurance, Bonding.    If the Company
has not done so, the Committee may purchase appropriate insurance on behalf of
the Plan and the Plan's fiduciaries to cover liability or losses occurring by
reason of the acts or omissions of a fiduciary; provided, however, that such
insurance to the extent purchased by the Plan must permit recourse by the
insurer against the fiduciary in the case of a breach of a fiduciary duty or
obligation by such fiduciary. The cost of such insurance shall be paid out of
the general assets of the Company. The Committee shall also obtain a bond
covering all of the Plan's fiduciaries, to be paid from the general assets of
the Company.


ARTICLE VIII
MISCELLANEOUS PROVISIONS


        8.01    Plan Is Not an Employment Contract.    This Plan is not a
contract of employment, and neither the Plan nor the payment of any Benefits
will be construed as giving to any person any legal or equitable right to
employment by the Company.

        8.02    Assignment.    If applicable, a Covered Person may authorize the
Plan to directly pay the service provider or hospital that provided the Covered
Person's covered care and treatment. Except as provided in any insurance
contract providing benefits under this Plan, the foregoing sentence, or as
otherwise provided in any a Covered Person may not assign or alienate any
payment with respect to any Benefit which a Covered Person is entitled to
receive from the Plan, and further, except as may be prescribed by law, no
Benefits shall be subject to attachment or garnishment of or for a Covered
Person's debts or contracts, except for recovery of overpayments made on a
Covered Person's behalf by this Plan.

        8.03    Fraud.    No payments with respect to Benefits under this Plan
will be paid if the Covered Person or the provider of service attempts to
perpetrate a fraud upon the Plan with respect to any such claim. The Plan
Administrator shall have the right to make the final determination of whether a
fraud has been attempted or committed upon the Plan or if a misrepresentation of
fact has been made, and its decision shall be final, conclusive and binding upon
all persons. The Plan shall have the right to terminate an otherwise Eligible
Individual's eligibility hereunder, fully recover any amounts, with interest,
improperly paid by the Plan by reason of fraud, attempted fraud or
misrepresentation of fact by a Covered Person or service provider and to pursue
all other legal or equitable remedies.

        8.04    Funding Status of Plan.    Benefits under the Plan may be
self-funded or provided through one or more insurance contracts selected and
obtained by the Plan Administrator for that purpose, or any combination of the
above. No Covered Person or other person shall have any claim against, right to,
or security or other interest in, any fund, account or asset of the Company from
which any payment under the Plan may be made.

        8.05    Construction.    This Plan shall be construed, administered and
enforced according to the laws of the State of Georgia, except to the extent
preempted by federal law. The headings and subheadings are set forth for
convenient reference only and have no substantive effect whatsoever. All
pronouns and all variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural, as the identity of the person, persons or
entity may require.

6

--------------------------------------------------------------------------------


        8.06    Conclusiveness of Records.    The records of the Company with
respect to age, employment history, illnesses and all other relevant matters
shall be conclusive for purposes of the administration of, and the resolution of
claims arising under, the Plan.

        8.07    Right to Require Information and Reliance Thereon.    The
Company, Plan Administrator, and claims administrator shall have the right to
require any Covered Person to provide it and its agents with such information,
in writing, and in such form as it may deem necessary to the administration of
the Plan and may rely on that information in carrying out its duties hereunder.
Any payment to a Covered Person in accordance with the provisions of the Plan in
good faith reliance upon any written information provided by the Covered Person
shall be in full satisfaction of all claims by the Covered Person.

        8.08    Income Taxes.    Company contributions under the Plan, if any,
will generally be taxable to Participants. Except as otherwise may be provided
in an individual agreement, the Participant shall bear the expense of any income
tax required to be withheld from any Benefit payment. In the Plan
Administrator's discretion, the amount of any applicable tax may be deducted
from the cash payment, or paid by the Covered Person in any other manner
permitted by the Plan Administrator.

        IN TESTIMONY WHEREOF, The Coca-Cola Company has caused this document to
be signed by its duly authorized officer, to be effective as of December 31,
2002.

    THE COCA-COLA COMPANY
 
 
By:
/s/  COREATHA RUSHING      

--------------------------------------------------------------------------------

Senior Vice President, Human Resources
 
 
Date:
12/11/02      

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------


APPENDIX A
WELFARE BENEFITS


a)Medical Benefits

b)Dental Benefits

c)Basic Life Insurance (Active Board Members only)

d)Accidental Death and Dismemberment Insurance (Active Board Members only)

e)Business Travel Accident Insurance (Active Board Members only)

8

--------------------------------------------------------------------------------




APPENDIX B
SUMMARY PLAN DESCRIPTION


9

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.33.1



ARTICLE I PURPOSE OF PLAN
ARTICLE II DEFINITIONS
ARTICLE III ELIGIBILITY AND PARTICIPATION
ARTICLE IV ELECTION PROCEDURES
ARTICLE V BENEFITS AND CLAIMS
ARTICLE VI AMENDMENT AND TERMINATION OF PLAN
ARTICLE VII COMMITTEE
ARTICLE VIII MISCELLANEOUS PROVISIONS
APPENDIX A WELFARE BENEFITS
APPENDIX B SUMMARY PLAN DESCRIPTION
